Appellant was convicted of misdemeanor theft and his punishment assessed at sixty days confinement in the county jail.
The State has filed a motion to strike out the statement of facts because not filed within the time granted by the court, nor within the time allowed by law. The trial term adjourned on January 28, 1922. Appellant was granted thirty days after adjournment to file statement of facts and bills of exception. On February 27, 1922, he was granted an extension of thirty days, and on March 26 he was granted a still further extension of thirty days, which last expired on April 26, 1922. The statement of facts was not approved by the trial judge until June 29, 1922, and was not filed in the lower court until July 3, 1922. A statement of facts must be filed in the lower court within ninety days after adjournment unless some good cause appears why it was not so filed within that time. The record before us is silent as to the reason for such delay. The State's motion must be sustained. (See Article 845, Vernon's C.C.P., and cases collated thereunder; also cases cited under same Article in 1922 Supplement. Benson v. State, 85 Tex.Crim. Rep., 210 S.W. Rep., 538.)
No bills of exception appear in the transcript and no matters appear of record which would call for a reversal of the case and the judgment is therefore affirmed.
Affirmed. *Page 226 
                          ON REHEARING.                        January 10, 1923.